Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Chris Ursitti, Chief Executive Officer of GreenHouse Holdings, Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 10-K of GreenHouse Holdings, Inc. for the period ended December 31, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of GreenHouse Holdings, Inc. Dated: April 14, 2010 /s/ Chris Ursitti Name:Chris Ursitti Title:Chief Executive Officer (Principal Executive Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to GreenHouse Holdings, Inc. and will be retained by GreenHouse Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
